16 U.S. 94 (____)
3 Wheat. 94
SHEPHERD et al.
v.
HAMPTON.
Supreme Court of United States.

*96 February 16th. Winder, for the plaintiffs.
*204] *February 19th, 1818. MARSHALL, Ch. J., delivered the opinion of the court.
The only question is, whether the price of the article, at the time of the breach of the contract, or at any subsequent time, before suit brought, constitutes the proper rule of damages in this case. The unanimous opinion of the court is, that the price of the article, at the time it was to be delivered, is the measure of damages. For myself only, I can say, that I should not think the rule would apply to a case where advances of money had been made by the purchaser, under the contract; but I am not aware, what would be the opinion of the court, in such a case.
Judgment affirmed.